DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10249221 in view of Attia et al. (US Patent 6016618).
U.S. Patent No. 10249221 claims a form, comprising: a first portion (top portion) having a plurality of releasable labels die cut therein; and a second portion (bottom portion) having a void (line 30) and a wristband (line 9-10) formed of a single ply (lien 32-33); the wristband releasably secured to the second portion (bottom portion) and having a first panel (one side of centerline of central portion, lines 12-19) and a second panel (the other side of the center line of the central portion, lines 12-19); the first panel having a printable area comprising printable coating (paper, lines 27-28); the printable area accessible through the void (lines 31-32),
US patent 10249221 also claims upon removal of the wristband from the second portion, the second panel is foldable over the first panel to laminate the printable area (claim 6).
US patent 10249221 does not teach the printable areas accessible through the void and configured to receive indicia from a printer through the void while the wristband is releasably secured to the second portion.
Attia et al. (US Patent 6016618) teaches a laminated article 10 comprising a second portion (band part 11) having a void (figure 2, void form from die cut strip 12) and a wristband 22 formed of a single ply; the wristband 22 releasably secured to the second portion 11 and having a first panel 25 and a second panel 26; the first panel 25 having a printable area comprising printable coating 12; the printable area 12 accessible through the void and configured to receive indicia from a printer through the void while the wristband is releasably secured to the second portion.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the printable area of the wristband form taught by US patent 10249221 configured to receive indicia from a printer through the void while the wristband is releasably secured to the second portion as taught by Attia et al. to provide a means to provide printed indicia on the plurality of labels and the wristband as the same time.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 15 and of U.S. Patent No. 11232719. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11232719 claims all of the claimed limitations.
U.S. Patent No. 11232719 claims a form, comprising: a first portion having a plurality of releasable labels die cut therein (claim 8, line 2-4); and a second portion having a void (claim 8, line 5) and a wristband formed of a single ply (claim 1, lines 7-8); said wristband releasably secured to said second portion (lines 19-20) and having a first panel and a second panel (claim 8, lines 8-10); said first panel having a printable area comprising printable coating (claim 8, line 10-11 and claim 9); said printable area accessible through said void and configured to receive indicia from a printer through said void while said wristband is releasably secured to said second portion (claim 8, lines 19-22); wherein, upon removal of said wristband from said second portion, said second panel is foldable over said first panel to laminate said printable area (claim 8, lines 22-25).
Regarding claim 2, claim 8, lines 11-12 of U.S. Patent No. 11232719 teaches the wristband comprises a first strap extending from one of said first panel and said second panel.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extender extending in a direction opposite the first strap (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Attia et al., US Patent 6016618.
Regarding claim 1, Attla et al. teaches a laminated article 10 comprising: a first portion (label part 14) having a plurality of releasable labels 16 die cut therein; and a second portion (band part 11) having a void (figure 2, void form from die cut strip 12) and a wristband 22 formed of a single ply; the wristband 22 releasably secured to the second portion 11 and having a first panel 25 and a second panel 26; the first panel 25 having a printable area comprising printable coating 12; the printable area 12 accessible through the void and configured to receive indicia from a printer through the void while the wristband is releasably secured to the second portion; wherein, upon removal of the wristband 22 from the second portion 11, the second panel 26 is foldable over the first panel 25 to laminate the printable area 12.

    PNG
    media_image1.png
    441
    700
    media_image1.png
    Greyscale

Regarding claim 2, Attla et al. teaches the wristband 22 comprises a first strap 36 extending from one of the first panel 25 and the second panel 26.
Regarding claim 3, Attla et al. teaches the wristband 22 comprises a second strap 36 extending from one of the first panel and the second panel in a direction opposite the first strap.

    PNG
    media_image2.png
    264
    297
    media_image2.png
    Greyscale

Regarding claim 5, Attla et al. teaches the printable coating is opaque and the second panel is transparent. (see column 3, line 31-36, claims 3 and 6).
Regarding claim 6, Attla et al. teaches the second portion comprises paper and the wristband (transparent file 20) is formed of a plastic ply. (see column 3, line 31-36, line 47-47, claims 3 and 6 and column 4, lines 39-41).
Regarding claim 8, Attla et al. teaches the tag is formed of a single ply.
Regarding claim 9, Attla et al. teaches a shape of the void corresponds to a shape of the printable area 12. (Figure 2).
Regarding claim 10, Attla et al. teaches a shape of the void corresponds to a shape of the first panel.
Claims 1-3, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riley, US Patent 7222448.
Regarding claim 1, Riley teaches a self-laminating wristband 10 comprising: a first portion (bottom portion) having a plurality of releasable labels 146 die cut therein; and a second portion (top portion) having a void (figure 2, printable region 108 of face stock defined by a die cut 110 therein, the printable region forms a void when removed from the top layer/face stock 102) and a wristband 106 formed of a single ply; the wristband 106 releasably secured to the second portion and having a first panel 122 and a second panel 124; the first panel 25 having a printable area 108 comprising printable coating (remnant of top layer/face stock of die cut; column 12, lines 45-47); the printable area 108 accessible through the void and configured to receive indicia from a printer through the void while the wristband is releasably secured to the second portion; wherein, upon removal of the wristband  from the second portion, the second panel is foldable over the first panel to laminate the printable area. See column 12, line 25 to column 13, line 22).

    PNG
    media_image3.png
    486
    640
    media_image3.png
    Greyscale

Regarding claim 2, Riley teaches the wristband 106 comprises a first strap 112 extending from one of the first panel and the second panel.
Regarding claim 3, Riley teaches the wristband 106 comprises a second strap 131 extending from one of the first panel and the second panel in a direction opposite the first strap 112.
Regarding claim 4, Riley teaches at least one of the first strap and the second strap is devoid of adhesive except at an end thereof. (column 12, lines 39-45 and column 13, lines 14-19).
Regarding claim 9, Riley teaches a shape of the void corresponds to a shape of the printable area.
Regarding claim 10, Riley teaches a shape of the void corresponds to a shape of the first panel. (See figure 9)
Regarding claim 11, Riley teaches an extender 131 configured to extend the wristband.
Regarding claims 12 and 16, Riley teaches a self-laminating wristband 10 comprising: a first portion (bottom portion) having a plurality of releasable labels 146 die cut therein; and a second portion (top portion) having a void (figure 2, printable region 108 of face stock defined by a die cut 110 therein, the printable region forms a void when removed from the top layer/face stock 102) and a wristband 106 formed of a single ply; the wristband 106 releasably secured to the second portion and having a first panel 122 and a second panel 124; the first panel 25 having a printable area 108 comprising printable coating (remnant of top layer/face stock of die cut; column 12, lines 45-47); the printable area 108 accessible through the void and configured to receive indicia from a printer through the void while the wristband is releasably secured to the second portion; wherein, upon removal of the wristband  from the second portion, the second panel is foldable over the first panel to laminate the printable area. See column 12, line 25 to column 13, line 22).
Riley also teaches a first strap 112 extending from one of the first panel and the second panel; the first strap 12 being devoid of adhesive except at an end of the first strap. (column 12, lines 39-45 and column 13, lines 14-19).
Regarding claim 13, Riley teaches the wristband comprises a second strap 116; the second strap extending opposite the first strap.
Regarding claim 15, Riley teaches a second wristband releasably secured to the second portion and a second void therein for printing indicia on the second wristband. (See figures 11-13 and 19-20).
Regarding claim 17, Riley teaches the first strap comprises a tab 120 at its end.
Regarding claim 18, Riley teaches the printable area 108 is inboard an edge of the first panel.
Regarding claim 20, Riley teaches an extender 131, the extender 131 extending in a direction opposite the first strap. (figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Attia et al., US Patent 6016618 in view of Ali, US Patent 2009/0094872.
Riley does not teach the laminated article (form) comprising a tag or extender.
Ali et al. teaches a form comprising a first upper portion having a plurality of releasable labels 14 die cut therein; and a second lower portion having a wristband 18 releasably secured to the second portion, an extender 44  and a tag 10.

    PNG
    media_image4.png
    332
    454
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the form of the laminated article taught by Attia et al. with a tag and an extender taught by Ali et al. to provide a means to displaying additional information on the wristband and to provide a means to for lengthening the size of the strap.
Regarding claim 7, Ali et al. teaches a tag 10.
Regarding claim 11, Ali et al. teaches an extender configured to extend the wristband.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Riley, US Patent 7222448 in view of Ali, US Patent 2009/0094872.
Riley does not teach the self-laminating wristband comprising a hang tag.
Ali et al. teaches a form comprising a first upper portion having a plurality of releasable labels 14 die cut therein; and a second lower portion having a wristband 18 releasably secured to the second portion, an extender 44  and a plurality of hang tags 10.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the form of the self-laminating wristband form taught by Riley with a plurality of tags taught by Ali et al. to provide a means to displaying additional information on the wristband.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riley, US Patent 7222448 in view of Attia et al., US Patent 6016618.
Riley does not teach the printable coating is opaque and the second panel is transparent. 
Attla et al. teaches the printable coating 12 is opaque (formed of opaque paper) and the second panel is transparent. (see column 3, line 31-36 and 46-47, claims 3 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the form of the self-laminating wristband form taught by Riley with an opaque printing coating and a transparent second panel as taught by Attia et al. to provide a surface wherein the contrast between the printed indicia and the printing coating is distinct and to provide a means to protect the indicia from damage while the indicia can be clearly seen.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 5103583 to VanErmen is cited to show the label system comprising a label 18 having a central portion 16 surrounded by a peripheral border 18 mounted on a backing with an opening 22 such that a printer prints through the release backing openings 22 onto the rear surface of the label central portions 16.
	US Patent 5031382 to Boyle teaches a post card system comprising a letter blank 14 having a window or opening 18 and card 12 is affixed to the rear of the blank 14 over the window or opening 18. The inside address 21 can be printed through the window opening 18 directly onto the return card address side 24 of the card 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631